                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT GREENEVILLE


DAVID OPPENHEIMER,                               )
                                                 )
           Plaintiff,                            )       2:19-CV-189
                                                 )
v.                                               )       Judge Curtis L. Collier
                                                 )
MOUNTAIN STATES HEALTH                           )       Magistrate Judge Cynthia R. Wyrick
ALLIANCE and BALLAD HEALTH,                      )
                                                 )
           Defendants.                           )


                                    MEMORANDUM

       Before the Court is a motion by Defendants, Mountain States Health Alliance (“Mountain

States”) and Ballad Health, to dismiss the copyright-infringement complaint of Plaintiff, David

Oppenheimer. (Doc. 24.) Plaintiff responded in opposition (Doc. 29), and Defendant replied

(Doc. 30). For the reasons set out below, the Court will DENY the motion to dismiss.



I.     BACKGROUND1

       Plaintiff is a professional photographer. On March 22, 2018, after Plaintiff discovered that

one or more of Defendants was using one of his copyrighted images on a website, Plaintiff’s

attorney sent a cease-and-desist letter to Mountain States. (See Doc. 1 ¶ 14; Doc. 1-4.) Plaintiff’s

complaint alleges he had “several other attempted communications with the defendants” before he

realized Defendants were not interested in a negotiated settlement. (Doc. 1 ¶ 15.) On October 24,




       1
          This summary of the facts accepts all of the factual allegations in Plaintiff’s Complaint
as true, see Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009).
2019, Plaintiff filed this action under the Copyright Act, 17 U.S.C. §§ 101 et seq., including the

Digital Millennium Copyright Act, 17 U.S.C. §§ 1201 et seq. (Doc. 1.)

       Defendants move to dismiss the complaint on the grounds that Plaintiff’s action is barred

by the three-year statute of limitations in 17 U.S.C. § 507(b). (Doc. 24.) Defendants allege that

the parties executed a tolling agreement (the “Tolling Agreement”) on August 21, 2016,2 which

required any suit to be brought on or before October 20, 2019. Because Plaintiff’s action was not

filed until four days after that date, Defendants argue it is barred. (Doc. 25 at 1.)

       Plaintiff’s response argues Defendant’s motion is premature, because it relies on an

affirmative defense that does not appear on the face of the complaint. (Doc. 29 at 4–5.) He argues

in the alternative that the Tolling Agreement did not make October 20, 2019, the last date on which

he could file an action; rather, it suspended the running of the statute of limitations until that date.

(Doc. 29 at 2–3.) Plaintiff argues that he discovered the alleged infringement on August 25, 2016,

there were four days remaining under the statute of limitations when the Tolling Agreement was

signed, and he filed his complaint on the fourth day after the tolling ended and the statute of

limitations began to run again, making it timely. (Doc. 29 at 2.)

       Defendants’ reply adds an argument that Ballad Health should be dismissed, because

Ballad Health was not a party to the Tolling Agreement. (Doc. 30 at 3.) Defendants also argue

that another section in the Tolling Agreement, providing that Plaintiff would not initiate any legal

proceedings before September 20, 2019, supports their position that October 20, 2019, was the last

date on which Plaintiff could have filed suit. (Doc. 30 at 4 n. 2.)




       2
           This appears to be a typographical error for August 21, 2019. See Doc. 29-1.



                                                   2
II.    STANDARD OF REVIEW

       A party may move to dismiss a claim for failure to state a claim upon which relief can be

granted. Fed. R. Civ. P. 12(b)(6). In ruling on such a motion, a court must determine whether the

complaint contains “enough facts to state a claim to relief that is plausible on its face.” Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

       The court must accept all of the factual allegations in the complaint as true and construe it

in the light most favorable to the plaintiff. Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009)

(quoting Hill v. Blue Cross & Blue Shield of Mich., 49 F.3d 710, 716 (6th Cir. 2005)). If a party

presents matters outside the pleadings in connection with a motion to dismiss, the court must either

exclude those matters from consideration or treat the motion as one for summary judgment. Fed.

R. Civ. P. 12(d). Documents attached to pleadings are considered part of the pleadings for all

purposes, however, Fed. R. Civ. P. 10(c), and a court’s consideration of documents referred to in

a complaint and integral to the claims does not convert a motion to dismiss into a motion for

summary judgment. Commercial Money Ctr., Inc. v. Ill. Union Ins. Co., 508 F.3d 327, 335–36

(6th Cir. 2007).



III.   DISCUSSION

       The Tolling Agreement is not attached to or mentioned in the complaint.3 (See Doc. 1.)

Defendants argue the Court may consider it in connection with their motion to dismiss anyway

because the complaint mentions the parties’ pre-suit communications generally, and those




       3
         While Defendants’ memorandum recites that a copy of the Tolling Agreement is attached
to their motion, (Doc. 25 at 2–3), there are no exhibits to the motion (See Doc. 24). Plaintiff did,
however, file a copy of the Tolling Agreement with his response. (Doc. 29-1.)


                                                 3
communications, including the Tolling Agreement, are “critical to and determinative of

[Plaintiff’s] claims.” (Doc. 25 at 4.)

       Defendants’ construction of the law on this point is mistaken. In order for the Court to

consider a document that is not attached to the complaint, that document must be integral to the

Plaintiff’s claim itself, not to Defendants’ affirmative defense to that claim. See Commercial

Money, 508 F.3d at 335–36 (court may consider documents integral to claims on motion to

dismiss) (emphasis added); Weiner v. Klais & Co., 108 F.3d 86, 89 (6th Cir. 1997) (court may

consider documents not attached to complaint “if they are referred to in the plaintiff’s complaint

and are central to her claim”) (emphasis added) (quoting Venture Assocs. Corp. v. Zenith Data

Sys. Corp., 987 F.2d 429, 431 (7th Cir. 1993)), abrogation on other grounds recognized by Briggs

v. Nat’l Union Fire Ins. Co. of Pittsburgh, PA, 774 F. App’x 942, 948 (6th Cir. 2019); see also 5A

Charles Alan Wright & Arthur R. Miller, Fed. Prac. & Proc. Civ. § 1327 (4th ed. 2019) (“when

the plaintiff fails to introduce a pertinent document as part of her pleading, the defendant may be

permitted to introduce the document as an exhibit to a motion attacking the sufficiency of the

pleading if the plaintiff has referred to the item in the complaint and it is central to the affirmative

case”) (emphasis added).

       All of the cases Defendants cite are consistent with this principle: they allow the

consideration of documents integral to the plaintiffs’ various claims. See, e.g., Weiner, 108 F.3d

at 89 (considering Employee Retirement Income Security Act (“ERISA”) plan documents in suit

seeking payment for ERISA benefits); Gardner v. Quicken Loans, Inc., 567 F. App’x 362, 364–

65 (6th Cir. 2014) (considering loan, mortgage, and foreclosure documents in mortgage

foreclosure case); Pension Benefit Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d 1192, 1196

(3d Cir. 1993) (considering contract in contract case). Defendants have not provided the Court



                                                   4
with any authority to allow it to consider a document like the Tolling Agreement, which is central

to Defendants’ affirmative defenses, not Plaintiff’s claims.

       “When an affirmative defense is raised in a motion to dismiss, the test is whether the

complaint includes allegations of fact that effectively vitiate the ability to recover. In other words,

. . . [the] motion . . . can be granted only where the [affirmative] defense appears clearly on the

face of the complaint.” Basile v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 551 F. Supp. 580,

591 (S.D. Ohio 1982) (citing McNally v. Am. States Ins. Co., 382 F.2d 748 (6th Cir. 1967)).

Defendants’ affirmative defense based on the statute of limitations does not appear on the face of

the complaint. Nor can the Court, for the reasons stated above, consider the Tolling Agreement as

part of the complaint for determining whether an affirmative defense appears on the face of the

complaint. In addition, without the Tolling Agreement properly before it, the Court cannot reach

the parties’ interpretational dispute. Defendants’ motion to dismiss on the basis of the Tolling

Agreement is premature.



IV.    CONCLUSION

       The Court will DENY Defendants’ motion to dismiss (Doc. 24).


       An appropriate order will enter.


                                                       /s/
                                                       CURTIS L. COLLIER
                                                       UNITED STATES DISTRICT JUDGE




                                                  5
